Exhibit 10.2

 

CHANGE IN CONTROL EMPLOYMENT AGREEMENT

 

This CHANGE IN CONTROL EMPLOYMENT AGREEMENT (this “Agreement”), by and between
ACI Worldwide, Inc., a Delaware corporation (the “Company”), and the executive
of the Company designated on the signature page to this Agreement (the
“Signature Page”) as the Executive (the “Executive”) is entered into effective
as of the date (the “Contract Date”) set forth on the Signature Page.

 

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined herein).  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive’s full attention and dedication to the Company in the event of any
threatened or pending Change in Control, and to provide the Executive with
compensation and benefits arrangements upon a Change in Control that ensure that
the compensation and benefits expectations of the Executive will be satisfied
and that provide the Executive with compensation and benefits arrangements that
are competitive with those of other corporations.  Therefore, in order to
accomplish these objectives, the Board has authorized the Company to enter into
this Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

Section 1.  Certain Definitions.

 

(a)                                      “Effective Date” means the first date
during the Change in Control Period (as defined herein) on which a Change in
Control occurs.  Notwithstanding anything in this Agreement to the contrary, if
a Change in Control occurs and if the Executive’s employment with the Company is
terminated within six months prior to the date on which the Change in Control
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (1) was at the request of a third party that has taken
steps reasonably calculated to effect a Change in Control or (2) otherwise arose
in connection with or anticipation of a Change in Control, then “Effective Date”
means the date immediately prior to the date of such termination of employment.

 

(b)                                     “Change in Control Period” means the
period commencing on the date hereof and ending on the second anniversary of the
date hereof; provided, however, that, commencing on the date one year after the
date hereof, and on each annual anniversary of such date (such date and each
annual anniversary thereof, the “Renewal Date”), unless previously terminated,
the Change in Control Period shall be automatically extended so as to terminate
two years from such Renewal Date, unless, at least 60 days prior to the Renewal
Date, the Company shall give notice to the Executive that the Change in Control
Period shall not be so extended.

 

(c)                                      “Affiliated Company” means any company
controlled by, controlling or under common control with the Company.

 

--------------------------------------------------------------------------------


 

(d)                                     “Change in Control” means:

 

(1)           Any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 1(d), the following
acquisitions shall not constitute a Change in Control:  (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company, (iv) any acquisition by any
Person pursuant to a transaction that complies with Sections 1(d)(3)(A) and
1(d)(3)(B); or (v) any acquisition of beneficial ownership of not more than 25%
of the Outstanding Company Voting Securities by any Person that is entitled to
and does report such beneficial ownership on Schedule 13G under the Exchange Act
(a “13G Filer”), provided, however, that this clause (v) shall cease to apply
when a Person who is a Schedule 13G Filer becomes required to file a Schedule
13D under the Exchange Act with respect to beneficial ownership of 20% or more
of the Outstanding Company Common Stock or Outstanding Company Voting
Securities.  Notwithstanding any other provision hereof, if a Business
Combination (as defined below) is completed during the Change in Control Period
and the Outstanding Company Voting Securities are converted into voting
securities of the Combined Company (as defined below), but such Business
Combination does not constitute a “Change in Control” under Section 1(d)(3),
“Outstanding Company Voting Securities” shall thereafter mean voting securities
of the Combined Company entitled to vote generally in the election of the
members of the Combined Company Board.

 

(2)           Any time at which individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board other than as a result of a Business
Combination that does not constitute a “Change in Control” under Sections
1(d)(1) or 1(d)(3)(A); provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (an “Election Contest”);

 

(3)           Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) no Person (excluding
any corporation resulting from such

 

2

--------------------------------------------------------------------------------


 

Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination (the
“Combined Company”))) beneficially owns, directly or indirectly, such number of
the then-Outstanding Company Voting Securities as would constitute a “Change in
Control” under Section 1(d)(1), and at least one-half of the members of the
board of directors (or, for a non-corporate entity, equivalent governing body)
of the entity resulting from such Business Combination (the “Combined Company
Board”) were members of the Incumbent Board at the time of the execution of the
initial agreement or of the action of the Board providing for such Business
Combination (the “Business Combination Agreement”), or (B) the Executive and the
Company, each acting in his, her or its respective sole discretion, enter into
an amendment to this Agreement providing for the Executive’s continued
employment for not less than two years at levels of compensation and benefits
that in the aggregate are not substantially less favorable to the Executive than
those to which he or she was entitled prior to such Business Combination; or

 

(4)           Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

Section 2.  Employment Period.  The Company hereby agrees to continue the
Executive in its employ, subject to the terms and conditions of this Agreement,
for the period commencing on the Effective Date and ending on the second
anniversary of the Effective Date (the “Employment Period”), provided, however,
that commencing on each annual anniversary of the Effective Date (such date and
each annual anniversary thereof, the “Employment Period Renewal Date”), unless
previously terminated, the Employment Period shall be automatically extended so
as to terminate two years from such Employment Period Renewal Date, unless, at
least 60 days prior to the Employment Period Renewal Date, the Company shall
give notice to the Executive that the Employment Period shall not be so
extended.  The Employment Period shall terminate upon the Executive’s
termination of employment for any reason.

 

Section 3.  Terms of Employment.

 

(a)                                      Position and Duties.  (1)  During the
Employment Period, (A) the Executive’s position (including status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all material respects with the most significant of
those held, exercised and assigned at any time during the 120-day period
immediately preceding the Effective Date and (B) the Executive’s services shall
be performed at the office where the Executive was employed immediately
preceding the Effective Date or at any other location less than 50 miles from
such office.

 

(2)           During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s

 

3

--------------------------------------------------------------------------------


 

responsibilities as an employee of the Company in accordance with this
Agreement.  It is expressly understood and agreed that, to the extent that any
such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

 

(b)                                     Compensation.

 

(1)           Base Salary.  During the Employment Period, the Executive shall
receive an annual base salary (the “Annual Base Salary”) at an annual rate at
least equal to the highest annual rate of base salary paid or payable, including
any base salary that has been earned but deferred, to the Executive by the
Company and the Affiliated Companies in respect of the 12-month period
immediately preceding the month in which the Effective Date occurs.  The Annual
Base Salary shall be paid at such intervals as the Company pays executive
salaries generally.  During the Employment Period, the Annual Base Salary shall
be reviewed at least annually, beginning no more than 12 months after the last
salary increase awarded to the Executive prior to the Effective Date.  Any
increase in the Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement.  The Annual Base Salary shall
not be reduced after any such increase and the term “Annual Base Salary” shall
refer to the Annual Base Salary as so increased.

 

(2)           Annual Bonus.  In addition to the Annual Base Salary, the
Executive shall be awarded, for each fiscal year ending during the Employment
Period, total annual and quarterly bonus opportunities in cash at least equal to
the aggregate of the Executive’s target annual and quarterly bonus opportunities
for the year in which the Effective Date occurs (the “Target Annual Bonus”) (if
the Executive has not been eligible to earn such a bonus for any period prior to
the Effective Date or no such Target Annual Bonus has been established for the
fiscal year or quarters (as applicable) in which the Effective Date occurs, the
“Target Annual Bonus” shall mean the Executive’s most recent target annual and
quarterly bonus opportunities as in effect for the year prior to the year in
which the Effective Date occurs); provided, however, that (i) the performance
measures applicable to such target bonus opportunities shall be comparable in
terms of difficulty of achievement to the measures in effect with respect to the
Target Annual Bonus prior to the Effective Date and (ii) in the determination of
such bonuses, the Executive shall be treated as favorably as similarly situated
executives of any acquiror of the Company.  Each such annual bonus shall be paid
no later than two and a half months after the end of the fiscal year for which
the annual bonus is awarded, unless the Executive shall elect to defer the
receipt of such annual bonus pursuant to an arrangement that meets the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).  For purposes of this Agreement, references to Section 409A of the
Code shall include any proposed, temporary or final regulation, or any other
formal guidance, promulgated with respect to such section by the U.S. Department
of Treasury or the Internal Revenue Service.

 

(3)           Incentive, Savings and Retirement Plans.  During the Employment
Period, the Executive shall be entitled to participate in all cash incentive,
equity incentive, savings and retirement plans, practices, policies and programs
applicable

 

4

--------------------------------------------------------------------------------


 

generally to other peer executives of the Company and the Affiliated Companies,
but in no event shall such plans, practices, policies and programs provide the
Executive with incentive opportunities (measured with respect to both regular
and special incentive opportunities, to the extent, if any, that such
distinction is applicable), savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and the Affiliated Companies for the
Executive under such plans, practices, policies and programs as in effect at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.

 

(4)           Welfare Benefit Plans.  During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and the Affiliated
Companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Company and the Affiliated Companies, but in no event shall
such plans, practices, policies and programs provide the Executive with benefits
that are less favorable, in the aggregate, than the most favorable of such
plans, practices, policies and programs in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and the Affiliated
Companies.

 

(5)           Expenses.  During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company and the Affiliated Companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and the
Affiliated Companies.

 

(6)           Office and Support Staff.  During the Employment Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to exclusive personal secretarial and
other assistance, at least equal to the most favorable of the foregoing provided
to the Executive by the Company and the Affiliated Companies at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as provided generally at any time thereafter with
respect to other peer executives of the Company and the Affiliated Companies.

 

(7)           Vacation.  During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and the Affiliated Companies as in effect
for the Executive at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and the Affiliated Companies.

 

5

--------------------------------------------------------------------------------


 

Section 4.  Termination of Employment.

 

(a)                                  Death or Disability.  The Executive’s
employment shall terminate automatically if the Executive dies during the
Employment Period.  If the Company determines in good faith that the Disability
(as defined herein) of the Executive has occurred during the Employment Period
(pursuant to the definition of “Disability”), it may give to the Executive
written notice in accordance with Section 11(b) of its intention to terminate
the Executive’s employment.  In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties.  “Disability” means the absence of the
Executive from the Executive’s duties with the Company on a full-time basis for
180 consecutive business days as a result of incapacity due to mental or
physical illness that is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative.

 

(b)                                 Cause.  The Company may terminate the
Executive’s employment during the Employment Period with or without Cause. 
“Cause” means:

 

(1)           the Executive’s conviction of, or entry of a plea of guilty or no
contest to, a felony or any lesser crime of which fraud or dishonesty is an
element,

 

(2)           the Executive’s willful misconduct or willful omission of duties
(other than any such misconduct or omission resulting from the Executive’s
incapacity due to physical or mental illness or following the Executive’s
delivery of a Notice of Termination for Good Reason) that is or could reasonably
be expected to be injurious to the Company other than in an immaterial manner,
or

 

(3)           the Executive’s violation of any provision of (A) the Company’s
Code of Business Conduct and Ethics, as the same may be amended from time to
time, or (B) the Company’s Code of Ethics for the Chief Executive Officer and
Senior Financial Officers, as the same may be amended from time to time (the
“Code of Ethics”) that is, in each case, materially and demonstrably injurious
to the Company.  For purposes of the foregoing sentence, the Executive shall be
deemed to be subject to the provisions of the Code of Ethics regardless of
whether the Executive is a Senior Officer as defined in the Code of Ethics or
otherwise subject to the Code of Ethics.

 

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority (A) given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”),
(B) upon the instructions of the Chief Executive Officer of the Company, or
(C) based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company.  The cessation of employment of the
Executive shall not be deemed to be for Cause unless (i) “Cause” as defined
herein exists and (ii) there shall have been delivered to the Executive a copy
of a resolution duly adopted by the affirmative vote of not less than

 

6

--------------------------------------------------------------------------------


 

three-quarters of the entire membership of the Applicable Board (excluding the
Executive, if the Executive is a member of the Applicable Board) at a meeting of
the Applicable Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive is given an opportunity, together
with counsel for the Executive, to be heard before the Applicable Board),
finding that, in the good faith opinion of the board, the Executive is guilty of
the conduct described in Section 4(b)(1), 4(b)(2) or 4(b)(3), and specifying the
particulars thereof in detail.

 

(c)                                  Good Reason.  The Executive’s employment
may be terminated by the Executive for Good Reason or by the Executive
voluntarily without Good Reason.  “Good Reason” means:

 

(1)           the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 3(a), or any other diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

 

(2)           any failure by the Company to comply with any of the provisions of
Section 3(b), other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

 

(3)           the Company’s requiring the Executive (i) to be based at any
office or location other than as provided in Section 3(a)(1)(B), (ii) to be
based at a location other than the principal executive offices of the Company if
the Executive was employed at such location immediately preceding the Effective
Date, or (iii) to travel on Company business to a substantially greater extent
than required immediately prior to the Effective Date;

 

(4)           any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or

 

(5)           any failure by the Company to comply with and satisfy
Section 10(c).

 

The Executive’s mental or physical incapacity following the occurrence of an
event described above in clauses (1) through (5) shall not affect the
Executive’s ability to terminate employment for Good Reason.  A termination by
the Executive with Good Reason shall be effective only if, within 180 days of
the Executive’s first becoming aware of the circumstances giving rise to Good
Reason, the Executive delivers a Notice of Termination for Good Reason by
Executive to the Company, and, to the extent such circumstances are curable, the
Company within 30 days following its receipt of such notification has failed to
cure the circumstances giving rise to Good Reason.

 

(d)                                 Notice of Termination.  Any termination by
the Company for Cause, or by the Executive for Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 11(b).  “Notice of Termination” means a written

 

7

--------------------------------------------------------------------------------


 

notice that (1) indicates the specific termination provision in this Agreement
relied upon, (2) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (3) if the Date of
Termination (as defined herein) is other than the date of receipt of such
notice, specifies the Date of Termination (which Date of Termination shall be
not more than 30 days after the giving of such notice).  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s respective rights
hereunder.

 

(e)                                  Date of Termination.  “Date of Termination”
means (1) if the Executive’s employment is terminated by the Company for Cause,
or by the Executive for Good Reason, the date of receipt of the Notice of
Termination or any later date specified in the Notice of Termination, (which
date shall not be more than 30 days after the giving of such notice), as the
case may be, (2) if the Executive’s employment is terminated by the Company
other than for Cause or Disability, the date on which the Company notifies the
Executive of such termination, (3) if the Executive resigns without Good Reason,
the date on which the Executive notifies the Company of such termination, and
(4) if the Executive’s employment is terminated by reason of death or
Disability, the date of death of the Executive or the Disability Effective Date,
as the case may be.

 

Section 5.  Obligations of the Company upon Termination.

 

(a)                                  Good Reason; Other Than for Cause, Death or
Disability.  If the Company terminates the Executive’s employment other than for
Cause or Disability or the Executive terminates employment for Good Reason
during the Employment Period:

 

(1)           the Company shall pay to the Executive, in a lump sum in cash
within 30 days after the Date of Termination, the aggregate of the following
amounts:

 

(A)          the sum of (i) the Executive’s Annual Base Salary through the Date
of Termination to the extent not theretofore paid, (ii) the product of (x) the
Target Annual Bonus and (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination and the
denominator of which is 365 (the “Pro-Rata Bonus”), and (iii) any accrued
vacation pay to the extent not theretofore paid (the sum of the amounts
described in subclauses (i), (ii) and (iii), the “Accrued Obligations”); and

 

(B)           the amount equal to the product of (i) two [or in the case of
Philip G. Heasley, the Company’s Chief Executive Officer, only, three times] and
(ii) the sum of (x) the Executive’s Annual Base Salary and (y) the Target Annual
Bonus;

 

(2)           for two years [or in the case of Philip G. Heasley, the Company’s
Chief Executive Officer, only, three years] after the Executive’s Date of
Termination, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy (the “Benefit Continuation
Period”), the Company shall continue benefits to the

 

8

--------------------------------------------------------------------------------


 

Executive and/or the Executive’s family at least equal to, and at the same
after-tax cost to the Executive and/or the Executive’s family, as those that
would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 3(b)(4) (such benefits, the “Welfare
Benefits”) if the Executive’s employment had not been terminated or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and the Affiliated Companies and
their families; provided, however, that, the medical, dental, prescription drug
and vision benefits provided during the Benefit Continuation Period shall be
provided in such a manner that such benefits (and the costs and premiums
thereof) are excluded from the Executive’s income for federal income tax
purposes (if the Company reasonably determines that providing continued coverage
under one or more of its welfare plans contemplated herein could be taxable to
the Executive, the Company shall provide such benefits at the level required
hereby through the purchase of individual coverage); and, provided, further,
that if the Executive becomes reemployed with another employer and is eligible
to receive such benefits under another employer provided plan, the medical and
other welfare benefits described herein shall be secondary to those provided
under such other plan during such applicable period of eligibility.  For
purposes of determining eligibility (but not the time of commencement of
benefits) of the Executive for retiree benefits pursuant to such plans,
practices, programs and policies, the Executive shall be considered to have
remained employed until the end of the Benefit Continuation Period and to have
retired on the last day of such period;

 

(3)           the Company shall, at its sole expense as incurred, provide the
Executive with outplacement services the scope and provider of which shall be
selected by the Executive in the Executive’s sole discretion, provided that the
cost of such outplacement shall not exceed $50,000; and provided, further, that
such outplacement benefits shall end not later than the last day of the second
calendar year that begins after the Date of Termination; and

 

(4)           to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any Other Benefits (as defined in
Section 6) in accordance with the terms of the underlying plans or agreements.

 

(b)                                 Death.  If the Executive’s employment is
terminated by reason of the Executive’s death during the Employment Period, the
Company shall provide the Executive’s estate or beneficiaries with the Accrued
Obligations and the timely payment or delivery of the Other Benefits, and shall
have no other severance obligations under this Agreement.  The Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination. 
With respect to the provision of the Other Benefits, the term “Other Benefits”
as utilized in this Section 5(b) shall include, without limitation, and the
Executive’s estate and/or beneficiaries shall be entitled to receive, benefits
at least equal to the most favorable benefits provided by the Company and the
Affiliated Companies to the estates and beneficiaries of peer executives of the
Company and the Affiliated Companies under such plans, programs, practices and
policies relating to death benefits, if any, as in effect with respect to other
peer executives and their beneficiaries at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the
Executive’s estate and/or the Executive’s beneficiaries, as in effect on the
date of the Executive’s

 

9

--------------------------------------------------------------------------------


 

death with respect to other peer executives of the Company and the Affiliated
Companies and their beneficiaries.

 

(c)                                  Disability.  If the Executive’s employment
is terminated by reason of the Executive’s Disability during the Employment
Period, the Company shall provide the Executive with the Accrued Obligations and
the timely payment or delivery of the Other Benefits, and shall have no other
severance obligations under this Agreement.  The Accrued Obligations shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination.  With respect to the provision of the Other Benefits, the term
“Other Benefits” as utilized in this Section 5(c) shall include, and the
Executive shall be entitled after the Disability Effective Date to receive,
disability and other benefits at least equal to the most favorable of those
generally provided by the Company and the Affiliated Companies to disabled
executives and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, as in effect generally
with respect to other peer executives and their families at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive and/or the Executive’s family, as in effect at any time thereafter
generally with respect to other peer executives of the Company and the
Affiliated Companies and their families.

 

(d)                                 Cause; Other Than for Good Reason.  If the
Executive’s employment is terminated for Cause during the Employment Period, the
Company shall provide the Executive with the Executive’s Annual Base Salary
through the Date of Termination, and the timely payment or delivery of the Other
Benefits, and shall have no other severance obligations under this Agreement. 
If the Executive voluntarily terminates employment during the Employment Period,
excluding a termination for Good Reason, the Company shall provide to the
Executive the Accrued Obligations and the timely payment or delivery of the
Other Benefits, and shall have no other severance obligations under this
Agreement.  In such case, all the Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 30 days of the Date of Termination.

 

(e)                                  Other.  Without limiting the applicability
of Section 5, if the Company terminates the Executive’s employment without Cause
or Disability and a notice of termination is given or such termination is
effective within 15 months after the election of one or more individuals to the
Board who were first nominated or recommended for election to the Board by any
Person other than the Board or its Nominating and Corporate Governance Committee
(or any Board committee performing similar functions (together with the Board,
the “N&G Committee”)) and such nomination was not recommended by the N&G
Committee before such nomination or recommendation was first publicly announced
by such Person or following the institution of an Election Contest proposing the
election of one or more directors to the Board who, at the time such proposal is
first publicly announced, were not recommended for election to the Board by the
Board or the N&G Committee, then the Effective Date shall mean the date
immediately preceding such termination and such termination shall be deemed to
have occurred during the Employment Period for purposes of this Agreement.  For
the avoidance of doubt, this Section 5(e) will not apply if the Executive’s
employment is terminated by the Executive (whether or not Good Reason exists) or
the Executive terminates employment for death or Disability.

 

(f)                                    409A Compliance.  Notwithstanding the
provisions of Sections 5(a), 5(c) and 5(d), in the event that the Executive is a
“specified employee” within the meaning of Section 409A of the Code (as
determined in accordance with the methodology established by the Company as in
effect on the Date of Termination) and if any portion of the payments or
benefits

 

10

--------------------------------------------------------------------------------

 


 

to be received by the Executive under this Agreement upon his or her separation
from service, including Sections 5(a), 5(c) or 5(d) would be considered deferred
compensation under Section 409A of the Code, amounts that would otherwise be
payable under Sections 5(a), 5(c) or 5(d) during the six-month period
immediately following the Date of Termination (other than the amounts set forth
in Sections 5(a)(1)(i) and 5(a)(1)(iii)) shall instead be paid, with interest on
any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”), on the earlier of (i) the first
business day after the date that is six months following the Executive’s
“separation from service” within the meaning of Section 409A of the Code and
(ii) the Executive’s death (the applicable date, the “Delayed Payment Date”). 
Each payment and benefit to be made or provided to the Executive under this
Agreement shall be considered to be a separate payment and not one of a series
of payments for purposes of Section 409A of the Code.  A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits subject to
Section 409A of the Code upon or following a termination of employment unless
such termination is also a “separation from service” within the meaning of
Section 409A of the Code.  Notwithstanding any other provision to the contrary
in this Section 5, the Welfare Benefits provided pursuant to
Section 5(a)(2) that are not non-taxable medical benefits, “disability pay” or
“death benefit plans” within the meaning of Treasury Regulation
Section 1.409A-1(a)(5), and the reimbursement or in-kind benefits provided
pursuant to Sections 7 and 8, shall be treated as follows (the “Reimbursement
Rules”):  (i) the amount of such benefits provided during one taxable year shall
not affect the amount of such benefits provided in any other taxable year,
except that to the extent such benefits consist of the reimbursement of expenses
referred to in Section 105(b) of the Code, a limitation may be imposed on the
amount of such reimbursements over some or all of the Benefit Continuation
Period, as described in Treasury Regulation Section 1.409A-3(i)(1)(iv)(B),
(ii) to the extent that any such benefits consist of reimbursement of eligible
expenses, such reimbursement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred, and
(iii) no such benefit may be liquidated or exchanged for another benefit.

 

Section 6.  Non-exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or the Affiliated Companies
and for which the Executive may qualify, nor, subject to Section 11(f), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any other contract or agreement with the Company or the Affiliated
Companies.  Amounts that are vested benefits or that the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any other
contract or agreement with the Company or the Affiliated Companies at or
subsequent to the Date of Termination (“Other Benefits”) shall be payable in
accordance with such plan, policy, practice or program or contract or agreement,
except as explicitly modified by this Agreement.  Without limiting the
generality of the foregoing, the Executive’s resignation under this Agreement
with or without Good Reason, shall in no way affect the Executive’s ability to
terminate employment by reason of the Executive’s “retirement” under any
compensation and benefits plans, programs or arrangements of the Affiliated
Companies, including without limitation any retirement or pension plans or
arrangements or to be eligible to receive benefits under any compensation or
benefit plans, programs or arrangements of the Affiliated Companies, including
without limitation any retirement or pension plan or arrangement of the
Affiliated Companies or substitute plans adopted by the Company or its
successors, and any termination which otherwise qualifies as Good Reason shall
be treated as such even if it is also a “retirement” for purposes of any such

 

11

--------------------------------------------------------------------------------


 

plan.  Notwithstanding the foregoing, if the Executive receives payments and
benefits pursuant to Section 5(a) of this Agreement, the Executive shall not be
entitled to any severance pay or benefits under any severance plan, program or
policy of the Company and the Affiliated Companies, unless otherwise
specifically provided therein in a specific reference to this Agreement.

 

Section 7.  Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action that the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not the Executive obtains other employment.  The
Company agrees to pay as incurred (within 10 days following the Company’s
receipt of an invoice from the Executive), at any time from the date of this
Agreement through the Executive’s remaining lifetime or, if longer, through the
20th anniversary of the Effective Date, to the full extent permitted by law, all
reasonable legal fees and expenses that the Executive may incur as a result of
any contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus, in each case, Interest; provided that (a) the Executive shall
have submitted an invoice for such fees and expenses at least 10 days before the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred and (b) such reimbursements or in-kind benefits comply
with the Reimbursement Rules.

 

Section 8.  Certain Additional Payments by the Company.

 

(a)                                  Anything in this Agreement or any other
agreement by and between the Executive and the Company to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any Payment would be subject to the Excise Tax, then the
Executive shall be entitled to receive an additional payment (the “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(and any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, but
excluding any income taxes and penalties imposed pursuant to Section 409A of the
Code, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments.  Notwithstanding the foregoing provisions
of this Section 8(a), if it shall be determined that the Executive is entitled
to the Gross-Up Payment, but that the Parachute Value of all Payments does not
exceed 110% of the Safe Harbor Amount, then no Gross-Up Payment shall be made to
the Executive and the amounts payable under this Agreement shall be reduced so
that the Parachute Value of all Payments, in the aggregate, equals the Safe
Harbor Amount.  The reduction of the amounts payable hereunder, if applicable,
shall be made by first reducing the payments under Section 5(a)(1)(B), and then
by reducing the cash value of the benefits contemplated by Sections 5(a)(2) and
5(a)(3), and in any event shall be made in such a manner as to maximize the
Value of all Payments actually made to the Executive.  For purposes of reducing
the Payments to the Safe Harbor Amount, only amounts payable under this
Agreement (and no other Payments) shall be reduced.  If the reduction of the
amount payable under this Agreement would not result in a reduction of the
Parachute Value of all

 

12

--------------------------------------------------------------------------------


 

Payments to the Safe Harbor Amount, no amounts payable under the Agreement shall
be reduced pursuant to this Section 8(a).  The Company’s obligation to make
Gross-Up Payments under this Section 8 shall not be conditioned upon the
Executive’s termination of employment.

 

(b)                                 Subject to the provisions of Section 8(c),
all determinations required to be made under this Section 8, including whether
and when a Gross-Up Payment is required, the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a nationally recognized certified public accounting firm (or a professional
services firm with experience in making such determinations), as may be
designated by the Executive (the “Accounting Firm”).  The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment or such earlier time as is requested by the Company.  In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Executive may
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder).  All fees and expenses of the Accounting Firm shall
be borne solely by the Company.  Any determination by the Accounting Firm shall
be binding upon the Company and the Executive.  As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments that will not have been made by the Company should have been made (the
“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event the Company exhausts its remedies pursuant to
Section 8(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.

 

(c)                                  The Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of the Gross-Up Payment.  Such notification
shall be given as soon as practicable, but no later than 10 business days after
the Executive is informed in writing of such claim.  The Executive shall apprise
the Company of the nature of such claim and the date on which such claim is
requested to be paid.  The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which the Executive gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due).  If the Company notifies
the Executive in writing prior to the expiration of such period that the Company
desires to contest such claim, the Executive shall:

 

(1)                                  give the Company any information reasonably
requested by the Company relating to such claim,

 

(2)                                  take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,

 

(3)                                  cooperate with the Company in good faith in
order effectively to contest such claim, and

 

13

--------------------------------------------------------------------------------


 

(4)                                  permit the Company to participate in any
proceedings relating to such claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section 8(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority. 
Reimbursements under this Section 8(c) shall be subject to Section 8(e).

 

(d)                                 If, after the receipt by the Executive of a
Gross-Up Payment or payment by the Company of an amount on the Executive’s
behalf pursuant to Section 8(c), the Executive becomes entitled to receive any
refund with respect to the Excise Tax to which such Gross-Up Payment relates or
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 8(c), if applicable) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).  If, after payment by the
Company of an amount on the Executive’s behalf pursuant to Section 8(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then the amount of such payment shall
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid by the Company to the Executive pursuant to this Section 8; provided,
however, that no offset shall apply to any amount subject to Section 409A of the
Code.

 

(e)                                  Any Gross-Up Payment, as determined
pursuant to this Section 8, shall be paid by the Company within five days of the
receipt of the Accounting Firm’s determination; provided that, the Gross-Up
Payment shall in all events be paid no later than the end of the Executive’s
taxable year next following the Executive’s taxable year in which the Excise Tax
(and any income or other related taxes or interest or penalties thereon) on a
Payment are remitted to the Internal Revenue Service or any other applicable
taxing authority or, in the case of amounts relating to a claim described in
Section 8(c) that does not result in the remittance of any

 

14

--------------------------------------------------------------------------------


 

federal, state, local and foreign income, excise, social security and other
taxes, the calendar year in which the claim is finally settled or otherwise
resolved.  The Gross-Up Payment shall be paid to the Executive; provided that,
the Company, in its sole discretion, may withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for the benefit of the
Executive, all or any portion of any Gross-Up Payment, and the Executive hereby
consents to such withholding.

 

(f)                                    Definitions.  The following terms shall
have the following meanings for purposes of this Section 8.

 

(i)                                     “Excise Tax” shall mean the excise tax
imposed by Section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax.

 

(ii)                                  “Parachute Value” of a Payment shall mean
the present value as of the date of the change of control for purposes of
Section 280G of the Code of the portion of such Payment that constitutes a
“parachute payment” under Section 280G(b)(2), as determined by the Accounting
Firm for purposes of determining whether and to what extent the Excise Tax will
apply to such Payment.

 

(iii)                               A “Payment” shall mean any payment or
distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of the Executive, whether
paid or payable pursuant to this Agreement or otherwise.

 

(iv)                              The “Safe Harbor Amount” means 2.99 times the
Executive’s “base amount,” within the meaning of Section 280G(b)(3) of the Code.

 

(v)                                 “Value” of a Payment shall mean the economic
present value of a Payment as of the date of the change of control for purposes
of Section 280G of the Code, as determined by the Accounting Firm using the
discount rate required by Section 280G(d)(4) of the Code.

 

Section 9.  Confidential Information; Other Restrictive Covenants.

 

(a)                                  Confidential Information.  The Executive
shall hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or the
Affiliated Companies, and their respective businesses, which information,
knowledge or data shall have been obtained by the Executive during the
Executive’s employment by the Company or the Affiliated Companies and which
information, knowledge or data shall not be or become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement).  After termination of the Executive’s employment with the
Company, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those persons designated by the Company.  In no event shall an asserted
violation of the provisions of

 

15

--------------------------------------------------------------------------------


 

this Section 9 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

 

(b)                                 Covenants Following Termination of
Employment.  For a period of one (1) year following the termination of the
Executive’s employment during the Employment Period, the Executive will not:

 

(1)                                  enter into or engage in any business that
competes with the Company’s Business within the Restricted Territory (as defined
in Section 9(c));

 

(2)                                  solicit customers with whom the Executive
had any contact or for which the Executive had any responsibility (either direct
or supervisory) at the Date of Termination or at any time during the one
(1) year prior to such Date of Termination, whether within or outside of the
Restricted Territory, or solicit business, patronage or orders for, or sell, any
products and services in competition with, or for any business that competes
with the Company’s Business within the Restricted Territory;

 

(3)                                  divert, entice or otherwise take away any
customers, business, patronage or orders of the Company within the Restricted
Territory, or attempt to do so;

 

(4)                                  promote or assist, financially or
otherwise, any person, firm, association, partnership, corporation or other
entity engaged in any business that competes with the Company’s Business within
the Restricted Territory; or

 

(5)                                  solicit or induce or attempt to solicit or
induce any employee(s), sales representative(s), agent(s) or consultant(s) of
the Company and/or its affiliated companies to terminate their employment,
representation or other association with the Company and/or its affiliated
companies, provided that the foregoing shall not apply to general advertising
not specifically targeted at employees, sales representatives, agents or
consultants of the Company and/or its affiliated companies.

 

Notwithstanding the foregoing, it shall not be a violation of this
Section 9(b) for the Executive to join a division or business line of a
commercial enterprise with multiple divisions or business lines if such division
or business line is not competitive with the Company’s Business, provided that
the Executive performs services solely for such non-competitive division or
business line, and performs no functions on behalf of (and has no involvement
with or direct or indirect responsibilities with respect to) businesses
competitive with the Company’s Business.  Nothing in this Section 9(b) shall
prohibit the Executive from being a passive owner of not more than 4.9% of the
outstanding equity interest in any entity which is publicly traded, so long as
the Executive has no active participation in the business of such corporation.

 

(c)                                  Restricted Territory.  For the purposes of
Section 9(b), the Restricted Territory shall be defined as and limited to the
geographic area(s) within a 100 mile radius of any and all areas in which the
Company was located immediately prior to the Effective Date in, to, or for which
Executive worked, to which Executive was assigned or had any responsibility
(either direct or supervisory) at the Date of Termination and at any time during
the one (1) year prior to the Date of Termination.

 

16

--------------------------------------------------------------------------------


 

(d)                                 Company’s Business.  For purposes of
Section 9(b), the Company’s Business is defined to be the development and sale
of software products that facilitate electronic payments, as further described
in any and all manufacturing, marketing and sales manuals and materials of the
Company in effect immediately prior to the Effective Date, or of any other
products or services substantially similar to or readily suitable for any such
described products.

 

Section 10.  Successors.

 

(a)                                  This Agreement is personal to the
Executive, and, without the prior written consent of the Company, shall not be
assignable by the Executive other than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.  Except as
provided in Section 10(c), without the prior written consent of the Executive,
this Agreement shall not be assignable by the Company.

 

(c)                                  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  “Company” means the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law or otherwise.

 

Section 11.  Miscellaneous.

 

(a)                                  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.  The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.  This
Agreement may not be amended or modified other than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

 

(b)                                 All notices and other communications
hereunder shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to the Executive:

 

At the most recent address on file at the Company.

 

if to the Company:

 

ACI Worldwide, Inc.
6060 Coventry Drive
Elkhorn, NE 68022
Attention:                       General Counsel

 

17

--------------------------------------------------------------------------------


 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)                                  In the event of a Change in Control, all
stock-based awards shall vest in full, in each case immediately prior to the
occurrence of such Change in Control, and any applicable performance-based
vesting goals with respect to such stock-based awards granted to the Executive
shall be deemed satisfied at the target level; provided, however, that (i) any
LTIP Performance Shares awarded under the Company’s 2005 Equity and Performance
Incentive Plan and (ii) any stock options which vest upon the attainment of a
certain per-share transaction price in connection with a Change in Control
granted under the Company’s 2005 Equity and Performance Incentive Plan, shall,
in each case, vest pursuant to the terms of the applicable award agreement,
notwithstanding the provision of any award agreement requiring that market
conditions exist for a specified duration of time.  For purpose of this
Section 11(c), stock-based awards shall include stock options, restricted
shares, restricted units and any other equity-based compensation awards.  In the
event that the Change in Control does not constitute a “change in control event”
within the meaning of Section 409A of the Code, the delivery of shares of common
stock or cash (as applicable) in settlement of any such stock-based awards that
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code shall be made on upon the first permissible payment
event under Section 409A of the Code on which the shares or cash would otherwise
be delivered or paid.  Notwithstanding the definition of “change in control” or
“change of control” in any agreement, plan or arrangement governing such
stock-based awards, the definition of Change in Control in this Agreement shall
supersede such definitions in all respects with respect to such stock-based
awards.

 

(d)                                 The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(e)                                  The Company may withhold from any amounts
payable under this Agreement such United States federal, state or local or
foreign taxes as shall be required to be withheld pursuant to any applicable law
or regulation.

 

(f)                                    The Executive’s or the Company’s failure
to insist upon strict compliance with any provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Sections 4(c)(1) through 4(c)(5), shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.

 

(g)                                 The Executive and the Company acknowledge
that, except as may otherwise be provided under any other written agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will” and, subject to Sections 1 and 5, prior to the Effective
Date, the Executive’s employment may be terminated by either the Executive or
the Company at any time prior to the Effective Date, in which case the Executive
shall have no further rights under this Agreement.  Except as specifically
provided herein, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof; including, without
limitation, any agreement set forth on Appendix A attached hereto and
incorporated herein by this reference.

 

18

--------------------------------------------------------------------------------


 

(h)                                 No later than 10 days prior to the Effective
Date, the Company shall deliver cash, in an amount equal to the sum of (A) the
aggregate of the cash amounts that could be payable under Section 5(a) (plus any
estimated Interest), (B) the estimated Gross-Up Payment, if any, as determined
by the Accounting Firm and (C) the aggregate of the cash value of any amounts
deferred by the Executive under any “nonqualified deferred compensation plan”
within the meaning of Section 409A of the Code, to a “rabbi trust” (the “Trust”)
to be established by the Company prior to such delivery of cash with a
nationally recognized financial institution as trustee (the “Trustee”) to be
held by the Trustee pursuant to the terms of the trust agreement entered into
between the Company and the Trustee prior to the Effective Date; provided,
however, that the Trust shall not be funded if the funding thereof would result
in taxable income to the Executive by reason of Section 409A(b) of the Code. 
The Company shall be responsible for any fees and expenses of the Trustee.

 

(i)                                     To the extent applicable, it is intended
that this Agreement comply with the provisions of Section 409A of the Code. 
This Agreement shall be administered in a manner consistent with this intent.

 

(j)                                     Executive acknowledges and agrees that
no change in control, as defined under this Agreement or any other prior
agreement, has occurred prior to the Contract Date.

 

Next page is the Signature Page

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all effective as of
December 31, 2008.

 

 

ACI Worldwide, Inc.

 

Executive

 

 

 

 

 

 

By:

 

 

Signature:

 

 

 

 

 

 

Its:

 

 

Printed Name:

 

 

20

--------------------------------------------------------------------------------


 

APPENDIX A

 

Prior Agreements

 

--------------------------------------------------------------------------------